                                          Case 3:18-cv-02542-JSC Document 212 Filed 02/09/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHERRY A. WILLIAM, et al.,                         Case No. 18-cv-02542-JSC
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE: ADMINISTRATIVE
                                                 v.                                         MOTIONS TO SEAL
                                   9

                                  10     MORRISON & FOERSTER LLP,                           Re: Dkt. Nos. 147, 148, 156, 157, 158, 159,
                                                        Defendant.                          160, 168, 169, 173, 174, 175, 176, 177, 178,
                                  11                                                        179, 180, 181, 182, 195
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Sherry William and Joshua Klayman sue their former employer, Morrison & Foerster LLP

                                  15   (“MoFo”), for gender, pregnancy, and maternity discrimination in violation of state and federal

                                  16   law. Both women, who worked as associates in the firm’s Financial Department in Los Angeles

                                  17   and New York, respectively, allege that after they returned from maternity leave they encountered

                                  18   a variety of adverse actions including the denial of advancement opportunities. In connection with

                                  19   Defendant’s motions for summary judgment, the parties filed 20 administrative motions to seal.

                                  20   (Dkt. Nos. 147, 148, 156, 157, 158, 159, 160, 168, 169, 173, 174, 175, 176, 177, 178, 179, 180,

                                  21   181, 182, and 195.)

                                  22          As a threshold matter, given the parties’ re-filing of the motions in various iterations, many

                                  23   of which were incomplete and/or were followed by erratas, it is nearly impossible for the Court to

                                  24   determine which portion of which documents the parties seek to file under seal. This is true

                                  25   notwithstanding the parties’ submission of joint statements of the parties’ final positions regarding

                                  26   sealing which are helpful, but still pose challenges given that they do not refer to things by docket

                                  27   number and are vague as to the sealing sought. Further, the parties’ motions to seal—particularly

                                  28   Defendants’—are overbroad and fail to satisfy the compelling reasons standard. The Court
                                          Case 3:18-cv-02542-JSC Document 212 Filed 02/09/21 Page 2 of 7




                                   1   therefore GRANTS IN PART AND DENIES IN PART the administrative motions to seal. To the

                                   2   extent that the motions are denied, it is without prejudice to refiling in a narrowly tailored form in

                                   3   accordance with this Order.

                                   4                                           LEGAL STANDARD

                                   5          There is a presumption of public access to judicial records and documents. Nixon v.

                                   6   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). A party must demonstrate “compelling

                                   7   reasons” to seal judicial records attached to a dispositive motion. Kamakana v. City & Cnty. of

                                   8   Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). Examples of compelling reasons include “the use

                                   9   of court records for improper purposes,” such as “to gratify private spite, promote public scandal,

                                  10   circulate libelous statements, or release trade secrets.” Id. “[S]ources of business information that

                                  11   might harm a litigant’s competitive strategy” may also give rise to a compelling reason to seal,

                                  12   Nixon v. Warner Comm’cns, Inc., 435 U.S. 589, 597 (1978), as may pricing, profit, and customer
Northern District of California
 United States District Court




                                  13   usage information kept confidential by a company that could be used to the company’s

                                  14   competitive disadvantage, see Apple Inc. v. Samsung Elecs. Co., 727 F.3d 1214 (Fed. Cir. 2013).

                                  15          The “compelling reasons” standard is a strict one. Kamakana, 447 F.3d at 1184. “An

                                  16   unsupported assertion of ‘unfair advantage’ to competitors without explaining ‘how a competitor

                                  17   would use th[e] information to obtain an unfair advantage’ is insufficient.” Ochoa v. McDonald’s

                                  18   Corp., No. 14-CV-02098-JD, 2015 WL 3545921, at *1 (N.D. Cal. Jun. 5, 2015) (quoting Hodges

                                  19   v. Apple, Inc., No. 13–cv–01128–WHO, 2013 WL 6070408, at *2 (N.D. Cal. Nov. 18, 2013)). The

                                  20   court must “balance the competing interests of the public and the party who seeks to keep certain

                                  21   judicial records secret. After considering these interests, if the court decides to seal certain

                                  22   judicial records, it must base its decision on a compelling reason and articulate the factual basis for

                                  23   its ruling, without relying on hypothesis or conjecture.” Kamakana, 447 F.3d at 1179 (internal

                                  24   citation and quotation marks omitted); see also Apple Inc. v. Psystar Corp., 658 F.3d 1150, 1162

                                  25   (9th Cir. 2011), cert. denied, 132 S.Ct. 2374 (2012).

                                  26          In addition, parties moving to seal documents must comply with the procedures set forth in

                                  27   Civil Local Rule 79–5. The rule permits sealing only where the parties have “establishe[d] that the

                                  28   document or portions thereof is privileged or protectable as a trade secret or otherwise entitled to
                                                                                          2
                                          Case 3:18-cv-02542-JSC Document 212 Filed 02/09/21 Page 3 of 7




                                   1   protection under the law.” Civ. L.R. 79–5(b). It requires the parties to “narrowly tailor” their

                                   2   requests only to the sealable material. Id. at 79–5(d). Thus, although sometimes it may be

                                   3   appropriate to seal a document in its entirety, whenever possible a party must redact. See

                                   4   Kamakana, 447 F.3d at 1183 (noting a preference for redactions so long as they “have the virtue

                                   5   of being limited and clear”); Murphy v. Kavo Am. Corp., No. 11–cv–00410–YGR, 2012 WL

                                   6   1497489 at *2–3 (N.D. Cal. Apr. 27, 2012) (denying motion to seal exhibits but directing parties

                                   7   to redact confidential information). Whatever the basis, the court “must articulate [the] reasoning

                                   8   or findings underlying its decision to seal.” Apple Inc., 658 F.3d at 1162.

                                   9                                              DISCUSSION

                                  10          Defendant seeks sealing of six categories of information: (1) “personal and private third-

                                  11   party confidential information, including sensitive information concerning nonpartner attorneys,”

                                  12   and client information; (2) references to its current policies for employee compensation,
Northern District of California
 United States District Court




                                  13   evaluations, and promotions; (3) “confidential and sensitive information related to [its] business

                                  14   development strategies”; (4) “sensitive information concerning revenues and performance of

                                  15   certain practice groups”; (5) handwritten notes; and (6) attorney feedback. (Dkt. No. 190 at 2;

                                  16   Dkt. No. 195 at 2.)

                                  17          Plaintiffs appear to agree with Defendant regarding sealing at least some of the first

                                  18   category of information. That is, Plaintiffs likewise seek sealing of “names, identifying

                                  19   information and/or contact information for individuals who are neither parties to this litigation nor

                                  20   employees of Defendant.” (Dkt. No. 173 at 3; Dkt. No. 180 at 3.) Ms. William also seeks sealing

                                  21   of the names of her minor children, as well as confidential client information associated with her

                                  22   prior employers who are also not parties to this litigation. (Dkt. No. 173 at 3.) Ms. Klayman also

                                  23   seeks sealing of her email addresses. (Dk. No. 180 at 3.)

                                  24          First, with respect to the request for sealing of names and identifying information for

                                  25   nonpartner attorneys as well as client information, that request for sealing is narrowly tailored and

                                  26   is GRANTED. Thus, for example, the names or identifying (geographic) information for any

                                  27   comparators is properly sealable as are these individuals’ actual performance evaluations.

                                  28   However, generalized descriptions of the contents of these individuals’ performance evaluations
                                                                                         3
                                          Case 3:18-cv-02542-JSC Document 212 Filed 02/09/21 Page 4 of 7




                                   1   and quotations therefrom that might appear in the parties’ briefs are not properly sealable.

                                   2   Confidential client information is also properly sealable.

                                   3          Second, Defendant’s request for sealing of swaths of information which “references [] its

                                   4   current policies for employee compensation, evaluations, and promotions” is overbroad. Under

                                   5   this category, Defendant seeks sealing of emails and deposition testimony regarding the promotion

                                   6   process as applied to Plaintiffs (see, e.g., Dkt. No. 195-10; Dkt. No. 159-45, Peck Depo. at 2801-

                                   7   13), and emails regarding billing practices with respect to Plaintiffs (see, e.g., Dkt. No. 159-50,

                                   8   Chester Depo. at 150:17-22). Defendant’s generalized statement that exposure of this information

                                   9   would cause it competitive injury fails to satisfy the compelling reasons standard. “Simply

                                  10   mentioning a general category of privilege, without any further elaboration or any specific linkage

                                  11   with the documents, does not satisfy the burden.” Kamakana, 447 F.3d at 1179.

                                  12          Boilerplate assertions of competitive harm are insufficient. See, e.g., Apple Inc. v.
Northern District of California
 United States District Court




                                  13   Samsung Elecs. Co., No. 11-CV01846 LHK PSG, 2013 WL 412864, at *2 (N.D. Cal. Feb. 1,

                                  14   2013) (“Although Samsung recites boilerplate terms that this information is proprietary and

                                  15   confidential, it does not provide a particularized showing of how this information would be

                                  16   detrimental if disclosed.”); Hodges v. Apple, Inc., No. 13-cv-01128-WHO, 2013 WL 6070408, at

                                  17   *2 (N.D. Cal. Nov. 18, 2013)( “[a]n unsupported assertion of unfair advantage to competitors

                                  18   without explaining how a competitor would use the information to obtain an unfair advantage is

                                  19   insufficient.”); Welle v. Provident Life & Accident Ins. Co., No. 3:12–cv–3016 EMC (KAW),

                                  20   2013 WL 6055369, at *2 (N.D. Cal. Nov. 14, 2013)(“although [defendant] identifies the

                                  21   information at issue as proprietary and confidential, it does not provide reasons beyond the

                                  22   boilerplate references to competitive disadvantage if the information were publicly available.”);

                                  23   Digital Reg of Texas, LLC v. Adobe Sys. Inc., No. 12–cv–1971–CW, 2013 WL 4049686, at *1

                                  24   (N.D. Cal. Aug. 8, 2013) (denying sealing where party “failed to state what harm [it] would

                                  25   experience if this material were publicly disclosed or to provide any specific reasons, supported by

                                  26   facts, that could outweigh the public policy favoring public access to court filings.”) Defendant

                                  27   has failed to establish a compelling reason for sealing information regarding the evaluation or

                                  28   promotion process as applied to Plaintiffs—including their own evaluations and information
                                                                                         4
                                          Case 3:18-cv-02542-JSC Document 212 Filed 02/09/21 Page 5 of 7




                                   1   collected as part of those evaluations or as part of their evaluation for partnership or termination.

                                   2          Third, Defendant’s request to seal “confidential and sensitive information related to [its]

                                   3   business development strategies” is likewise overbroad. (Dkt. No. 190 at 2; Dkt. No. 195 at 2.) It

                                   4   is unclear how this category is distinct from the preceding as Defendant appears to use both in

                                   5   tandem. While there may be some narrow category of information that would actually pose a

                                   6   competitive harm, Defendant’s request for sealing of swaths of information regarding the

                                   7   promotion process and billables is overbroad. Defendant’s case citations are inapposite. See, e.g.,

                                   8   Prutsman v. Rust Consulting, Inc., No. C 12-6448 PJH, 2013 WL 1222707, at *2 (N.D. Cal. Mar.

                                   9   25, 2013) (granting motion to seal salary information in the context of a motion to remand for lack

                                  10   of subject matter jurisdiction); In re High-Tech Employee Antitrust Litig., No. 11-CV-02509-LHK,

                                  11   2013 WL 163779, at *2 (N.D. Cal. Jan. 15, 2013) (applying good cause standard to request for

                                  12   sealing in connection with class certification briefing); Rich v. Shrader, No. CIV. 09CV652 AJB
Northern District of California
 United States District Court




                                  13   BGS, 2013 WL 6028305, at *2 (S.D. Cal. Nov. 13, 2013) (granted sealing of documents similar to

                                  14   those at issue here in a RICO/breach of contract action—not an employment discrimination

                                  15   action); Johnson v. Oracle Am., Inc., No. 17-CV-05157-EDL, 2017 WL 8793341, at *1, n.1. (N.D.

                                  16   Cal. Nov. 17, 2017), aff'd, 764 F. App’x 607 (9th Cir. 2019) (granting motion to seal

                                  17   compensation structure information in connection with a motion to compel arbitration). Defendant

                                  18   seeks sealing of many documents at the heart of this dispute concerning its promotion practices.

                                  19   “The mere fact that the production of records may lead to a litigant’s embarrassment,

                                  20   incrimination, or exposure to further litigation will not, without more, compel the court to seal its

                                  21   records.” Kamakana, 447 F.3d at 1178-79.

                                  22          Fourth, Defendant seeks sealing of deposition testimony regarding revenue and

                                  23   performance of certain practice groups. While sealing of some of this information might be

                                  24   reasonable, to the extent that Defendant relies upon the low revenue or performance of certain

                                  25   practice groups during a particular period of time as a basis for actions it took with respect to the

                                  26   Plaintiffs (and which are the adverse actions alleged here), sealing is not proper. Defendant must

                                  27   narrowly tailor its request for sealing.

                                  28          Fifth, to the extent that Defendant seeks to seal the portion of any testimony which relies
                                                                                          5
                                          Case 3:18-cv-02542-JSC Document 212 Filed 02/09/21 Page 6 of 7




                                   1   on handwritten notes because “[d]isclosure of such information could chill an individual’s candor

                                   2   in taking notes that may be necessary in the course of conducting business” that request is denied.

                                   3   (Dkt. No. 191 at 5.) In its motion in support of sealing, Defendant does not even attempt to justify

                                   4   this request for sealing nor could it. Otherwise, any time a party sought to rely upon evidence

                                   5   based on contemporaneous notes, the contents of those notes would be subject to sealing. There is

                                   6   no basis for such a rule.

                                   7          Sixth, Defendant seeks sealing of exhibits under the label of “attorney feedback.” To the

                                   8   extent that Defendant includes within this category feedback solicited from partners about

                                   9   Plaintiffs in connection with their annual evaluations (see, e.g., Dkt. No. 176-3), the request for

                                  10   sealing is denied. There may be a basis for redacting the name of the partners who provided the

                                  11   feedback if Defendant does not intend to call that partner as a witness at trial and provided that the

                                  12   partner is not one of the decision-makers with respect to Plaintiffs’ promotion and/or termination.
Northern District of California
 United States District Court




                                  13   Further, Defendant also appears to seek sealing of at least one document that is about the process

                                  14   for obtaining feedback and not feedback itself. (Dkt. No. 176-8.) There is no basis for sealing

                                  15   these process-level documents.

                                  16          Finally, with respect to Plaintiffs’ request for sealing of the names of Ms. William’s minor

                                  17   children and confidential client information associated with her prior employers the request for

                                  18   sealing is GRANTED. Ms. Klayman’s request for sealing of her email addresses is also

                                  19   GRANTED.

                                  20                                             CONCLUSION

                                  21          For the reasons stated above, the parties’ administrative motions to seal are GRANTED IN

                                  22   PART and DENIED IN PART without prejudice to refiling in a narrowly tailored form that takes

                                  23   into account the guidance in this Order. The Court adopts the following procedure for any

                                  24   renewed motions to seal:

                                  25          Within 14 days of the date of this Order, the parties shall exchange statements outlining of

                                  26   their proposed redactions. The parties shall then meet and confer regarding their respective

                                  27   sealing proposals. Within 21 days of the date of this Order the parties shall file a joint submission

                                  28   which sets forth each parties’ arguments in favor of or against sealing and includes a chart which
                                                                                         6
                                          Case 3:18-cv-02542-JSC Document 212 Filed 02/09/21 Page 7 of 7




                                   1   identifies each sealing request and the parties’ positions. In addition, the parties shall

                                   2   electronically file the briefs and exhibits with the newly proposed redactions (in redacted and

                                   3   unredacted form). The parties are urged to use caution and attention with their docketing to make

                                   4   the filing as clear and accessible as possible for the Court. The parties shall provide chambers

                                   5   copies of the joint submission, but not the underlying documents.

                                   6          This Order disposes of Docket Nos. 147, 148, 156, 157, 158, 159, 160, 168, 169, 173, 174,

                                   7   175, 176, 177, 178, 179, 180, 181, 182, and 195.

                                   8          IT IS SO ORDERED.

                                   9   Dated: February 9, 2021

                                  10

                                  11
                                                                                                      JACQUELINE SCOTT CORLEY
                                  12                                                                  United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          7
